Exhibit 10.1

LOGO [g80153image-001.jpg]

FY 2008 Executive Annual Incentive Plan

 

Job Category:                                                     
(“Participant”)

Purpose:

   Provide critical focus on specific, measurable corporate goals and provide
performance-based compensation based upon the level of attainment of such goals.

Bonus Target:

   The target incentive bonus for this executive position is [50%/100%] of the
Participant’s annual base salary. The incentive bonus will be paid on a
[semi-annual/annual] basis based on the Participant’s actual base salary from
time of eligibility under the Plan through the applicable fiscal period.
Payments will be subject to applicable payroll taxes and withholdings.

Bonus Payments:

   The incentive bonus will be paid on a [semi-annual/annual] basis. Payment
will be made within two and one-half months of the financial close of the
applicable fiscal period.

Components:

   The following performance metric(s) will be used to determine the amount of
the incentive bonus:

 

Metric    Weighting                     

 

Achievement Schedule:

   The achievement schedule for each metric and associated bonus associated with
the achievement of such metric is set forth in Schedule 1 attached hereto.

Pro-ration:

   The calculation of the incentive bonus will be based on eligible actual base
salary earnings for the applicable fiscal period and, subject to the eligibility
requirements below, will be pro-rated based on the number of days the
Participant is employed as a regular, full-time employee of Serena during such
fiscal period.

Eligibility:

   The Participant must be a regular, full-time employee of Serena at the end of
the applicable fiscal period and remain actively employed through the date of
the bonus payout in order to be eligible to receive the incentive bonus.
Similarly, the Participant must be a regular, full-time employee of Serena at
the end of the fiscal year and remain actively employed through the date of the
bonus payout in order to be eligible to receive any bonus payment measured on an
annual basis and/or payments for annual over-achievement or other annual
adjustment. A Participant who leaves before the end of the applicable fiscal
period or prior to the payment of the incentive bonus for such period will not
be eligible to receive the incentive bonus or any pro-ration thereof.

Acquisition:

   In the event of an acquisition or purchase of products or technology, the
Administrator may adjust the applicable financial performance metrics to reflect
the potential impact upon the Serena’s financial performance.

 

1



--------------------------------------------------------------------------------

Plan Provisions:

   This Plan supersedes the FY07 Executive Annual Incentive Plan, which is null
and void as of the adoption of this Plan.    Participation in the Plan does not
guarantee participation in other or future incentive plans. Plan structure and
participation will be determined on an annual basis.    The Plan will be
administered by the Compensation Committee of the Board of Directors (the
“Administrator”). The Administrator will have all powers and discretion
necessary or appropriate to administer and interpret the Plan, except to the
extent that the Board reserves the right to approve matters related to the
compensation of the Chief Executive Officer. The Administrator reserves the
right to alter or cancel all or any portion of the Plan for any reason at any
time, and to exercise its own judgment with regard to company performance in
light of events outside the control of management and/or the Participant.    The
Serena FY2008 Compensation Plan General Terms and Conditions are incorporated
herein, except to the extent inconsistent with the terms hereof.

--------------------------------------------------------------------------------

* See Schedule 1 attached hereto

 

--------------------------------------------------------------------------------

SCHEDULE 1

SERENA SOFTWARE, INC.

FY08 EXECUTIVE ANNUAL INCENTIVE PLAN

Effective February 1, 2007

Target annual cash incentive bonuses are equal to 100% of a participant’s annual
base salary for our Senior Vice President, Chief Financial Officer and Senior
Vice President, Worldwide Field Operations, and 50% of a participant’s annual
base salary for our Senior Vice President, General Counsel, Senior Vice
President, Research and Development, and Senior Vice President, Worldwide
Marketing. The actual bonus amounts are subject to achievement of one or more of
the following performance metrics: (a) with regard to all of our executive
officers, achievement of our annual EBITA (earnings before interest, taxes and
amortization) target; (b) with regard to our Senior Vice President, General
Counsel, Senior Vice President, Research and Development, and Senior Vice
President, Worldwide Marketing, achievement of management objectives applicable
to the executive officer; and (c) with regard to our Senior Vice President,
Research and Development and Senior Vice President, Worldwide Marketing,
achievement of expense targets applicable to the executive officer’s functional
area. For annual incentive plans with multiple performance metrics, the
performance metrics are generally weighted on an equal basis. With regard to the
annual EBITA performance metric, achievement of less than 85% of the EBITA
target results in no payout, achievement of 100% of the EBITA target results in
a 100% payout, and achievement of 115% of the EBITA target results in a 200%
payout of the target bonus or weighted portion thereof. Payouts based on the
EBITA metric are not capped. The incentive bonuses will be calculated and paid
out on an annual basis for our Senior Vice President, Chief Financial Officer,
and on a semi-annual basis for our Senior Vice President, Worldwide Field
Operations, Senior Vice President, General Counsel, Senior Vice President,
Research and Development, and Senior Vice President, Worldwide Marketing. The
annual incentive bonus for our Senior Vice President, Worldwide Field Operations
is guaranteed at 100% of his target bonus for fiscal year 2008.

 

2